Citation Nr: 0707145	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-18 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
June 1970.   
      
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The veteran requested a Decision Review Officer (DRO) hearing 
and a Board hearing in Washington D.C. by way of September 
2000 and November 2002 statements.   However, he failed to 
appear to the DRO hearing scheduled for June 2001.  In 
addition, in November 2006, he withdrew his request for a 
Board hearing scheduled for the same month.  Accordingly, 
both hearing requests are considered withdrawn.  See 38 
C.F.R. § 20.704 (2006).

In the February 2007 Written Brief Presentation, the 
veteran's representative withdrew from the appeal the issues 
of entitlement to special monthly pension and an increased 
rating for a low back disorder.  See 38 C.F.R. § 20.204 
(2006).  With regard to the back disorder, the veteran 
indicated full satisfaction with the current 60 percent 
rating assigned.  Further, with regard to his claim for a 
total disability rating based on individual unemployability 
(TDIU), the RO resolved that issue in the veteran's favor in 
an October 2004 rating decision.  Therefore, these matters 
are not currently before the Board.

Finally, the RO originally denied the veteran's claim for an 
anxiety neurosis in August 1971.  In January 1998, the 
veteran filed a claim to reopen for an anxiety disorder.  
However, the RO has framed the issue on appeal as service 
connection for PTSD, and the veteran and the veteran's 
representative have indicated that service connection PTSD 
is, in fact, the current issue on appeal.  

In any event, it appears the veteran may have raised the 
additional issue of new and material evidence to reopen a 
claim of service connection for anxiety, though this is not 
clear.  The undersigned normally distinguishes between PTSD 
and an "acquired psychiatric disorder", which would 
normally include anxiety.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  The RO should request that the 
veteran clearly indicate what additional claim, if any, he 
wishes to pursue.  The RO should then take appropriate action 
to adjudicate this claim, if any.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD in accordance with the 
applicable VA regulation, and the veteran has not alleged a 
valid or verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  

However, just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  A 
medical provider cannot provide supporting evidence that a 
claimed inservice event actually occurred based merely on a 
post-service medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  The veteran's own statements will 
not be sufficient. Id.

If VA determines either that the veteran did not engage in 
combat with the enemy, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at147; Moreau at 395. 

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran appears to have alleged one combat-related 
stressor.  He stated to the March 1998 VA psychiatric 
examiner that he shot at "enemies" while in Vietnam.  He 
did not provide any further details of the incident to the 
examiner.  Further, the examiner did not believe that the 
veteran had stressors or symptomatology of PTSD.  
Subsequently, the veteran further stated to a June 2002 VA 
psychiatric examiner that he shot at Vietcong from a truck 
during service, but he did not provide the date or location 
of the incident.  The examiner once again did not find that 
the veteran had any PTSD stressor associated with alleged 
combat, providing clear evidence against the claim.    

Further, the veteran's representative in January 2007 
acknowledged that the records failed to disclose any combat.  
In fact, with regard to this alleged stressor, the veteran 
has provided inconsistent and vague evidence, that is not 
supported by service personnel records (SPRs) showing that 
the veteran served as a cook in service.  Overall, the Board 
finds that there is insufficient evidence to demonstrate that 
the veteran engaged in combat with the enemy or to confirm 
this stressor in service.  Thus, the combat presumption in 
connection with PTSD is not for application.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The veteran also contends that he suffers from PTSD as the 
result of several noncombat-related stressors during service.  
First, he indicates that there was an explosion in a kitchen 
where he worked while in Vietnam.  The veteran states that he 
burned his face and arms.  Service medical records (SMRs) do 
not confirm these injuries.  Second, the veteran generally 
indicates that he suffers from PTSD as the result of hearing 
shots and the explosions of bombs.  Notably, he provides no 
date or precise geographic location of either incident.  The 
veteran reports sadness, depression, irritability, insomnia, 
loss of energy, lack of appetite, anxiousness, and flashbacks 
related to these alleged stressors.  See VA psychiatric 
examinations dated in March 1998 and June 2002.    

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to his noncombat-related stressors, in this case, the 
Board finds the most probative medical evidence is against a 
finding of a diagnosis of PTSD in accordance with VA 
regulations. 38 C.F.R. § 3.304(f).  Specifically, VA 
psychiatric examiners in March 1998, May 1999, November 1999, 
and June 2002 did not diagnose the veteran with PTSD.  In 
fact, these examiners attributed the veteran's psychiatric 
symptoms to diagnoses of anxiety disorder with depressive 
features; depressive disorder,not otherwise specified; major 
depressive disorder; parasomnia; and various personality 
disorders, providing strong evidence against the claim.

The June 2002 examiner, in particular, concluded that the 
veteran does not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  In addition, the examiner stated that the 
veteran did not report feelings of intense fear, 
helplessness, or horror at the time when he was experiencing 
these alleged stressors in Vietnam.  All four VA examiners 
simply could not identify any traumatic stressors involving 
"death or serious injury" to which a diagnosis of PTSD 
could be attributable.  Cohen, 10 Vet. App. at 141 (quoting 
DSM-IV).  

The Board finds that the post-service medical record, as a 
whole, provides evidence against a finding that the veteran 
has PTSD.

In addition, there is no credible supporting evidence that 
these alleged stressors even occurred.  In this regard, 
neither the veteran nor his spouse's lay statements are 
sufficient.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395.  

Finally, the veteran has not provided the date or location of 
his alleged noncombat related stressors.  Without such 
information, VA cannot attempt to verify the events.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
In fact, the alleged kitchen incident is not verifiable and 
would not be of record in that even SMRs did not document the 
injury.  The Board finds that the nature of the veteran's 
statements clearly indicate that an attempt to confirm these 
alleged stressors would not succeed.

The Board acknowledges that a VA physician assessed the 
veteran with PTSD per a VA inpatient record dated June 2001.  
The veteran was referred to a VA PTSD clinic and received 
further treatment.  In addition, private psychiatrists have 
diagnosed the veteran with PTSD.  See April 1995 psychiatric 
evaluation of  "M.C.," M.D., and May 1999 psychological 
report of "A.B.," M.D.  However, no basis is provided for 
the PTSD diagnoses in these records.  There is no evidence 
that any of the PTSD diagnoses were in accordance with DSM-
IV, as required by regulation.  None of these records even 
mentions any of the alleged stressors.  In fact, these 
diagnoses would appear to be based on uncorroborated history 
as provided by the veteran.  Wood at 192.  

In this regard, the Board is not required to accept any 
medical opinion that is based on reported history and 
unsupported by clinical findings.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  See also Reonal v. Brown, 5 Vet. App. 
458 (1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  Overall, these medical 
records are entitled to limited probative value and are not 
supported by the medical evidence of record as a whole, which 
does not indicate PTSD associated with any specific alleged 
in-service stressor.  

In sum, a medical diagnosis of PTSD in accordance with DSM-IV 
is not present in the record.  In addition, the veteran has 
not alleged a valid or verified in-service stressor based on 
the information provided.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for PTSD.  38 U.S.C.A. § 5107(b).    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in May 2002, the RO 
advised the veteran of the evidence needed to substantiate 
his claim PTSD claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, in February 1998, the RO provided the 
veteran with a PTSD stressor verification letter to which the 
veteran did not respond.  The Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

However, the above VCAA letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Nonetheless, the Board is satisfied that the veteran 
actually knew to submit such evidence to the RO, given the 
private medical evidence and lay statements he has submitted 
on his behalf.  Moreover, the VCAA letter, rating decision, 
and statement of the case (SOC), and supplemental statement 
of the case (SSOC) advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection for PTSD.  Additionally, the VCAA letter dated in 
May 2002 advised the veteran that the VA would obtain "any 
additional information or evidence."  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board observes that the adverse determination on appeal 
was issued prior to the enactment of the VCAA, such that 
providing VCAA notice prior to the decision was impossible.  
Pelegrini, 18 Vet. App. at 120.  In any event, the Federal 
Circuit recently held, as a matter of law, that the provision 
of adequate VCAA notice prior to a "readjudication 
decision" such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC) "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  See Mayfield  v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III] (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  In this respect, the RO issued 
the May 2002 VCAA letter prior to the September 2002 SSOC, 
such that there is no prejudice to the veteran.      

In March 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice to the veteran.  The Board finds 
that any deficiency in the content or timing of these notices 
is harmless error.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA treatment records, and four relevant 
VA psychiatric examinations.  The veteran failed to avail 
himself of the opportunity to testify at personal and Board 
hearings that were scheduled for him.  

The veteran's representative requested a remand to obtain any 
outstanding VA psychiatric treatment records.  However, any 
outstanding VA medical records could not alter the ultimate 
disposition of the appeal.  The four probative VA psychiatric 
examinations of record provide more than enough evidence to 
decide the PTSD claim.  In any event, a stressor has not, and 
can not be, confirmed.  VA is not required to search for 
evidence, which even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, there is no benefit to the veteran in further 
delaying the final adjudication of his appeal, which has been 
pending for many years, by remanding the case to look for VA 
medical records.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991) (declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).
  
The veteran's representative has also requested a remand for 
the RO to attempt to verify in-service stressors.  In the 
case of records requested to corroborate a claimed stressful 
event in service, the veteran must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records.  38 C.F.R. § 3.159(c)(2)(i).  The 
veteran has not done so in this case as he has not provided 
the specific date and location for each alleged stressor.  In 
any event, even if verified, the medical evidence of record 
demonstrates that the stressors alleged are not valid or 
sufficient in demonstrating actual or threatened imminent 
death or serious injury or threat to physical integrity.  The 
Board finds that the statements the veteran has provided only 
support a finding that an effort to confirm these alleged 
stressors would fail. 

With regard to the request for another VA examination for 
PTSD, the Board finds that the VA examinations, as a whole, 
provide the basis to fully adjudicate the PTSD claim and that 
further examinations would serve no constructive purpose.  
Further, even if a medical opinion diagnosed the veteran with 
PTSD, it would not suffice to corroborate the actual 
occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.  In sum, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


